OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on February 25,1976. In its proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee.
The Special Referee sustained charges of professional misconduct alleging that respondent neglected two legal matters entrusted to him to the detriment of his clients, including, inter alia, failing to notify one such client that a default judgment had been taken against him; attempting to defraud and deceive that client by, inter alia, presenting him with a false and fraudulent document which respondent claimed to be a valid divorce decree in favor of said client; filing with a court a false affidavit bearing his own false notarization in an attempt to conceal his neglect of another legal matter; failing to cooperate with the investigation by the Grievance Committee; and failing to register as an attorney with the Office of Court Administration as required by the rules of this court.
*369After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the serious professional misconduct set forth above. Petitioner’s motion to confirm the report of the Special Referee is granted.
Accordingly, respondent should be, and hereby is, disbarred from the practice of law and his name is ordered stricken from the rolls of attorneys and counselors-at-law, effective forthwith.
Mangano, J. P., Gibbons, Thompson, Bracken and Brown, JJ., concur.